16 Mich. App. 708 (1969)
168 N.W.2d 632
PEOPLE
v.
HORN
Docket No. 5,914.
Michigan Court of Appeals.
Decided March 28, 1969.
Leave to appeal denied November 6, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Willard L. Mikesell, Prosecuting Attorney, and Kenneth A. Hansen, Assistant Prosecuting Attorney, for the people.
David L. Smith, for defendant on appeal.
BEFORE: McGREGOR, P.J., and R.B. BURNS and DANHOF, JJ.
Leave to appeal denied November 6, 1969. See 382 Mich. 791.
PER CURIAM:
Defendant was arraigned on an information charging him with uttering and publishing a forged check contrary to CL 1948, § 750.249 (Stat Ann 1962 Rev § 28.446). At the arraignment he entered a plea of guilty to the charge which was accepted by the court. Defendant was sentenced to *709 one year probation with the first 60 days to be served in the Eaton county jail.
On May 2, 1968, defendant was arrested and brought before the Eaton county circuit court on the charge of probation violation. Defendant was found guilty of failure to report since the month of March. His probation was revoked and he was sentenced to prison for 3-1/2 to 14 years. He appeals, contending there was an irregularity in transferring him to the direct supervision of his parole officer, without judicial sanction, for purposes of probationary supervision when such officer was outside Eaton county.
Review of the applicable statute, the transcript of the hearing on probation violation, and People v. Sutton (1948), 322 Mich. 104, supports the finding of the trial court that defendant was guilty of violating his probation by failing to report to his probation officer.
Affirmed.